Citation Nr: 1327516	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to an initial (compensable) rating for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, in pertinent part, service connection for bilateral hearing loss and tinnitus was denied.  Service connection for diabetes mellitus, type II, was granted, and the claim for ED was deferred pending evaluation as to whether this condition was secondary thereto.  In an August 2009 rating determination, service connection for ED as secondary to diabetes mellitus, type II, was granted, and a noncompensable rating assigned.  It is also noted that in a May 2010 rating decision, special monthly compensation (SMC) based on loss of use of a creative organ was granted from November 24, 2008.  

A videoconference hearing was held in June 2011 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence of record fails to reflect that the Veteran has a penile deformity.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable disability rating for erectile dysfunction.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.71a, Diagnostic Code (DC) 7522 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) . 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, supra.  

With regard to the Veteran's increased initial rating claim, VA's duty to notify was satisfied by a letter issued in January 2009.  In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in 2009 that fully addressed the notice elements in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial compensable rating) is a downstream issue from that of service connection (for which the 2009 letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Veteran is exercising his right to appeal the rating assigned.  In addition, an April 2010 statement of the case properly provided him notice of the criteria for rating his ED, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record, and, in addition, provided testimony in this matter in 2011.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also notes that in the January 2009 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, the Board concludes that all required notice has been given to the Veteran.  

Regarding VA's duty to assist, the Veteran's VA treatment records are of record, and the Veteran has not identified any relevant, available treatment that is not of record.  Additionally, the Veteran was provided with a VA examination during this rating period to assess the severity of his service-connected ED, and the Board finds that the VA examination is adequate for rating purposes, as it addresses the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative have alleged that the provided examination was insufficient.  

The Veteran also testified at a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, supra.  During the 2011 hearing, in relevant part, the presiding VLJ identified the present issues on appeal, and the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the current appellate claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2)  have been satisfied.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's erectile dysfunction increased rating claim. Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2012).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2012).  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO assigned a noncompensable rating for the Veteran's ED pursuant to DC 7522, which governs penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  DC 7522 provides that a 20 percent rating is assigned based on evidence of penis deformity with loss of erectile power.  Id.  Thus, a compensable rating for ED requires both deformity of the penis and loss of erectile power, and having only one or the other of these two criteria is insufficient.  See Melson v. Derwinski, 1 Vet. App. at 334 (stating that the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In the instant case, the relevant evidence includes a private report in March 2001 showing a normal penis and testis.  Also for review are VA records, to include the Veteran's April 2009 VA examination and VA treatment records.  These records reflect that the Veteran was diagnosed with ED in 2003 for which he was treated successfully with oral medications.  During his diabetes mellitus exam in April 2009, the examiner noted that the Veteran's ED was related to diabetic neuropathy.  He was being treated with oral medications without success, but he was able to obtain an erection, achieve vaginal penetration, and have a normal ejaculation.  No deformity of the penis was reported or diagnosed.  The Board acknowledges that the Veteran testified in 2011 that he was told by a VA examiner that he had penile deformity, but review of the evidence of record does not reflect such.  

The Board acknowledges that the Veteran is competent to report the severity of his ED symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, the clinical assessments of record, including one made regarding the etiology and proper disability rating for ED in 2009, fail to reflect the requisite objective medical findings warranting the assignment of an increased rating.  

Thus, since the Veteran has ED but no penile deformity, a schedular compensable rating is not warranted under DC 7522.  Accordingly, the Veteran's appeal of this issue is denied.  

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's erectile dysfunction increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) ; VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c) (2012).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's ED disability level and symptomatology and provide for a higher rating; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

An initial compensable rating for service-connected ED is denied.  


REMAND

It is the Veteran's contention that his bilateral hearing loss and tinnitus are of service origin.  At the 2011 hearing, he testified that he was exposed to loud noise during service, particularly from weapons fire and working in an enlisted men's club.  (Hrg. Tr. at pg. 5.)  This ultimately resulted in his hearing impairment as he was not around loud noise in his post service employment.  (Tr. at pgs. 6-8.)

Review of the service treatment records (STRs) is negative for report of, treatment for, or diagnoses of hearing loss and/or tinnitus.  Post service treatment records include audiometric results from the Veteran's place of employment dated from 1977 through 1997.  These results reflect hearing loss from as early as 1977, approximately 10 years after service.  See 38 C.F.R. § 3.385 (2012) for the purposes of applying the laws administered by VA regarding impaired hearing.  

The Board finds it necessary to remand the claims of service connection for bilateral hearing loss and tinnitus to schedule the Veteran for VA examination and to request etiological opinions.  See 38 U.S.C.A. § 5103(a)(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

VA audiometric examination is not of record.  Assistance by VA includes providing  medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify and (for non-VA providers) provide release form(s) authorizing VA to obtain any of his treatment records from any private doctor or VA doctor/facility for treatment of his disabilities not already of record.  If any treatment is identified and any necessary release forms are obtained, the RO/AMC should make efforts to obtain any and all records identified.  All efforts to obtain records should be fully documented, and any VA facilities contacted must provide a negative response if records are not available.  

2.  After the above records are obtained, if available, the RO/AMC should schedule the Veteran for an audiometric examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  

Audiometric testing to determine whether the criteria for hearing impairment for VA purposes are met should be completed.  

The examiner should express opinions as to whether it is at least as likely as not (i.e., at least 50 percent probable) that bilateral hearing loss and tinnitus had their onset during service or are otherwise related to service.  

Consideration should be given to the Veteran's statements regarding inservice noise exposure.  His statements should be taken as credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  After the above development is completed, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


